DETAILED ACTION
Claims 1-26 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Priority to 62/927, 828 with a filing date of 10/30/2019, is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/6/2021 and 4/5/2021 have been considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 360, 362, 364, 366 have been used to designate both elements of figure 13 and elements of figure 15. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Bus system 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 16 and 22.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities: the claim recites “flow particles”, in line 3, which is improper because there is a previous recitation of flow particles.  Suggested correction is for the limitation to read “the flow particles”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “flow particles” will be interpreted as “the flow particles” that are present in the preceding claim.

Claim 6 is objected to because of the following informalities: the claim recites “the computer”, in line 1 on page 40, which is improper because there is a previous recitation of a computing system.  Suggested correction is for the limitation to read “the computing system”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the computer” will be interpreted as “the computing system” that is present in the preceding claim.

Claim 8 is objected to because of the following informalities: as written it is dependent on itself. Suggested correction is for the claim to be dependent on claim 1. Appropriate correction is required.
Examiner’s Note: For the purposes of examination Claim 8 will be interpreted as being dependent on claim 1.

Claim 8 is objected to because of the following informalities: the claim recites “a specified order”, in line 2, which is improper because there is a previous recitation of a specified order.  Suggested correction is for the limitation to read “the specified order”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a specified order” will be interpreted as “the specified order” that is present in the preceding claim.

Claim 9 is objected to because of the following informalities: the claim recites “the lattice velocity”, in line 2, which is improper because there is a previous recitation of a scalar lattice velocity.  Suggested correction is for the limitation to read “the scalar lattice velocity”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the lattice velocity” will be interpreted as “the scalar lattice velocity” that is present in the preceding claim.

Claim 10 is objected to because of the following informalities: the claim recites “the zeroth order, the first order, and the second order”, in lines 1 and 2, which is improper because there is not a previous recitation of a zeroth order, a first order, and a second order.  Suggested correction is for the limitation to read “a zeroth order, a first order, and a second order”, as this is the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination, “the zeroth order, the first order, and the second order” will be interpreted as “a zeroth order, a first order, and a second order” as this is the first recitation.

Claim 11 is objected to because of the following informalities: the claim recites “the flow lattice velocity set”, in line 2, which is improper because there is a previous recitation of a scalar lattice velocity set.  Suggested correction is for the limitation to read “the flow of the scalar lattice velocity set”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the flow lattice velocity set” will be interpreted as “the flow of the scalar lattice velocity set” to properly refer back to the previous recitation.

Claim 11 is objected to because of the following informalities: the claim recites “of particle”, in line 2, which is improper because there is a previous recitation of scalar particles.  Suggested correction is for the limitation to read “the scalar particles”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “of particle” will be interpreted as “the scalar particles” to properly refer back to the previous recitation.

Claim 11 is objected to because of the following informalities: the claim recites “the particles”, in lines 4, 5 and 8, which is improper because there is a previous recitation of scalar particles.  Suggested correction is for the limitation to read “the scalar particles”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the particles” will be interpreted as “the scalar particles” that is present in the preceding claim.

Claim 11 is objected to because of the following informalities: the claim recites “a specified order”, in line 8, which is improper because there is a previous recitation of a specified order.  Suggested correction is for the limitation to read “the specified order”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a specified order” will be interpreted as “the specified order” that is present in the preceding claim.

Claim 12 is objected to because of the following informalities: the claim recites “the scalar”, in line 2, which is improper because there is a previous recitation of scalar particles.  Suggested correction is for the limitation to read “the scalar particles”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the scalar” will be interpreted as “the scalar particles” to properly refer back to the previous recitation.

Claim 13 is objected to because of the following informalities: the claim recites “the order”, in line 3, which is improper because there is a previous recitation of a specified order.  Suggested correction is for the limitation to read “the specified order”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the order” will be interpreted as “the specified order” that is present in the preceding claim.

Claim 13 is objected to because of the following informalities: the claim recites “the fluid”, in line 3, which is improper because there is a previous recitation of a volume of fluid.  Suggested correction is for the limitation to read “the volume of fluid”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the fluid” will be interpreted as “the volume of fluid” that is present in the preceding claim.

Claim 14 is objected to because of the following informalities: the claim recites “the summation”, in line 2, which is improper because there is not a previous recitation of a summation.  Suggested correction is for the limitation to read “a summation”, as this is the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the summation” will be interpreted as “a summation” as this is the first recitation.

Claim 14 is objected to because of the following informalities: the claim recites “to weighting factor of particle distribution function”, in lines 2 and 3, which is grammatically incorrect.  Suggested correction is for the limitation to read “to a weighting factor of a particle distribution function”, as this is the first recitation and to provide proper grammar. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “to weighting factor of particle distribution function” will be interpreted as “to a weighting factor of a particle distribution function” as this is the first recitation and to provide proper grammar.

Claim 19 is objected to because of the following informalities: the claim recites “flow particles”, in line 2, which is improper because there is a previous recitation of flow particles.  Suggested correction is for the limitation to read “the flow particles”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “flow particles” will be interpreted as “the flow particles” that are present in the preceding claim.

Claim 20 is objected to because of the following informalities: the claim recites “the computer”, in line 6, which is improper because there is a previous recitation of a computer system.  Suggested correction is for the limitation to read “the computer system”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the computer” will be interpreted as “the computer system” that is present in the preceding claim.

Claim 21 is objected to because of the following informalities: the claim recites “an non-transitory computer readable medium”, in lines 1 and 1, which is grammatically incorrect.  Suggested correction is for the limitation to read “a non-transitory computer readable medium”, as this is the first recitation and to provide proper grammar. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “an non-transitory computer readable medium” will be interpreted as “a non-transitory computer readable medium” as this is the first recitation and to provide proper grammar.

Claim 25 is objected to because of the following informalities: the claim recites “flow particles”, in line 3, which is improper because there is a previous recitation of flow particles.  Suggested correction is for the limitation to read “the flow particles”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “flow particles” will be interpreted as “the flow particles” that are present in the preceding claim.

Claim 26 is objected to because of the following informalities: the claim recites “the computer”, in line 6, which is improper because there is a previous recitation of a system comprising one or more processors and memory.  Suggested correction is for the limitation to read “the system”, to properly refer back to the system comprising one or more processors and memory. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the computer” will be interpreted as “the system” that is present in the preceding claim that comprises one or more processors and memory.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 
Step 1: Claims 1-14 recite a computer implemented method, which is a process, which is a statutory category of invention. Claims 15-20 recite a computer system, which is a machine, which is a statutory category of invention. Claims 21-26 recite a non-transitory computer readable medium of a computer program product, which is a manufacture, which is a statutory category of invention. Therefore, claims 1-26 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 15 and 21 recite the abstract idea of evaluating a non-equilibrium post-collide scalar distribution function, constituting an abstract idea based on Mathematical Concepts including mathematical formulas or equations as well as calculations. The limitation of “simulating … a scalar lattice velocity set, movement of scalar particles representing a scalar quantity in a volume of fluid, with the scalar particles carried by flow particles of the volume of fluid, and with the movement of the scalar particles causing collisions among the scalar particles; and” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. The limitation of “evaluating, a non-equilibrium post-collide scalar distribution function of a specified order that is representative of the scalar collision” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. 
Dependent claims 2-14, 16-20 and 22-26 further narrow the abstract idea, identified in the independent claims.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. The limitation “simulating by a computing system” in claim 1, “one or more processors; and memory operatively coupled to the one or more processors a computer storage device that stores instructions to cause the one or more processors to:” in claim 15, and “non-transitory computer readable medium including instructions for causing a system comprising one or more processors and memory storing a program to:” in claim 21 merely uses a computer as a tool to perform the abstract idea. (MPEP 2106.05(f)) Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mathematical calculation) does not integrate a judicial exception into a practical application. (MPEP 2106.05(f)(2)) In particular, the additional elements of “a computing system” in claim 1, “one or more processors”, “memory”, “a computer storage device” in claim 15 and “an non-transitory computer readable medium”, “one or more processors”, “memory” in claim 21, as well as “the computer” in claims 6, 20 and 26, merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The claims merely detail instruction on how to simulate the collisions among particles using a series of calculations. There is no particular machine on which the judicial exception is being applied. 
Dependent claims 2-5, 7-14, 16-19 and 22-25 further narrow the abstract ideas, identified in the independent claims, and do not introduce further additional elements for consideration. Therefore, these dependent claims are not sufficient to prove integration into a practical application.
Step 2B: Claims 1, 15 and 21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “simulating by a computing system” in claims 1, “one or more processors; and memory operatively coupled to the one or more processors a computer storage device that stores instructions to cause the one or more processors to:” in claim 15, and “non-transitory computer readable medium including instructions for causing a system comprising one or more processors and memory storing a program to:” in claim 21 merely uses a computer as a tool to perform the abstract idea. (MPEP 2106.05(f)) Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mathematical calculation) does not amount to significantly more. (MPEP 2106.05(f)(2)) In particular, the additional elements of “a computing system” in claim 1, “one or more processors”, “memory”, “a computer storage device” in claim 15 and “an non-transitory computer readable medium”, “one or more processors”, “memory” in claim 21, as well as “the computer” in claims 6, 20 and 26, merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) Therefore, the claims as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. There is no particular machine on which the judicial exception is being applied. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2, 16 and 22 are directed to further limiting the non-equilibrium post-collide scalar distribution function, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.” 
Dependent claims 3, 17 and 23 are directed to further limiting the non-equilibrium post-collide scalar distribution function, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 4, 18 and 24 are directed to further defining a result of the particle movement in the form of a diffusion of scalar quantity, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 5, 19 and 25 are directed to evaluating a non-equilibrium post-collide flow distribution function of non-scalar particles, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 6, 20 and 26 are directed to conducting additional calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 7 is directed to eliminating values above the specified order, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 8 is directed to further defining the specified order, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 9 is directed to further defining the specified order, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 10 is directed to further defining the specified order, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 11 is directed to further calculations to determine a non-equilibrium post-collide distribution, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 12 is directed to further defining fluid flow calculations, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 13 is directed to further defining the non-equilibrium post-collide scalar distribution, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claim 14 is directed to further defining the non-equilibrium post-collide scalar distribution, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Accordingly, claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without anything significantly more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. USPPN 2015/0356217 (hereinafter “Chen”) in view of Zhang et al. “A lattice Boltzmann approach for solving scalar transport equations” (hereinafter “Zhang”). 
Regarding claim 1, Chen teaches simulating by a computing system using a … lattice velocity set, movement of … particles representing a scalar quantity in a volume of fluid, (abstract, [0003], [0005]-[0006] simulating, in a lattice velocity set, movement of particles of a predetermined physical quantity in a volume of fluid)
and with the movement of the … particles causing collisions among the … particles; and (abstract, [0003], [0005]-[0006], the movement causing collision among the particles)
evaluating, a non-equilibrium post-collide … distribution function of a specified order that is representative of the scalar collision. (abstract, [0003]-[0006] based on the relative particle velocity, a non-equilibrium post-collide distribution function of a specified order that is representative of the collision is evaluated)
	Chen does not explicitly teach scalar particles, with the scalar particles carried by flow particles of the volume of fluid,
	Zhang teaches scalar particles, (Abstract, Page 2265 Section 1, Page 2265-2268 Section 2 Page 2270 Section 3, scalar particles are evaluated using a scalar solver)
with the scalar particles carried by flow particles of the volume of fluid, (Abstract, Page 2265-2268 Section 2, Page 2270 Section 3, the fluid flows are the carrier for the scalar particles)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Chen with Zhang as the references deal characterizing elements within a volume, in order to implement a system that simulates scalar particles that are carried in the simulated volume. Zhang would modify Chen by adding a scalar solver that would take into account scalar particles carried in the simulated volume. The benefit of doing so is the scalar collision process eliminates numerical noise and provides improved robustness. (Zhang Page 2265-2268 Section 2) Also the algorithm is simple and efficient, as well as it can be to simulate multiple scalars. (Zhang Page 2272 Section 4)

Regarding claim 2, the combination of Chen and Zhang teaches the limitations of claim 1. Chen also teaches wherein the non-equilibrium post-collide … distribution function is Galilean invariant. ([0005], [0006], [0134],[0137], the distribution function is Galilean invariant)
Chen does not explicitly teach scalar 
Zhang teaches scalar (Abstract, Page 2265 Section 1, Page 2265-2268 Section 2 Page 2268-2270 Section 3, scalar particles are evaluated using a scalar solver which also uses Galilean invariance)

Regarding claim 3, the combination of Chen and Zhang teaches the limitations of claim 1. Chen also teaches wherein the non-equilibrium post-collide … distribution function is related to relative velocity of the flow particles in the volume of fluid. ([0134], [0136], [0137],[0145] [0147], the distribution is related to the relative velocity of the particles in the fluid)

Regarding claim 4, the combination of Chen and Zhang teaches the limitations of claim 1. Chen does not explicitly teach wherein the movement of the scalar particles causing collisions among the scalar particles results in a diffusion of scalar quantity through the volume.
Zhang teaches wherein the movement of the scalar particles causing collisions among the scalar particles results in a diffusion of scalar quantity through the volume. (Abstract, Page 2265 Section 1, Page 2265-2268 Section 2 Page 2270 Section 3, non-equilibrium moments from collisions contribute to scalar diffusion in the fluid volume)

Regarding claim 5, the combination of Chen and Zhang teaches the limitations of claim 1. Chen also teaches simulating by the computing system using a flow lattice velocity set, movement of flow particles representing the volume of fluid, (abstract, [0003], [0005]-[0006] simulating, in a lattice velocity set, movement of particles of a predetermined physical quantity in a volume of fluid)
with the movement of the flow particles causing collisions among the flow particles; and (abstract, [0003], [0005]-[0006], the movement causing collision among the particles)
evaluating, a non-equilibrium post-collide flow distribution function of a specified order that is representative of the flow collision. (abstract, [0003]-[0006] based on the relative particle velocity, a non-equilibrium post-collide distribution function of a specified order that is representative of the collision is evaluated)

Regarding claim 6, the combination of Chen and Zhang teaches the limitations of claim 1. Chen also teaches wherein the … lattice velocity set, the scalar quantity and the non-equilibrium post-collide … distribution function are respectively a first … lattice velocity set, a first scalar quantity, and a first non-equilibrium post-collide … distribution function, ([0005], [0070], simulation of a first velocity set, that has a first quantity, and a first distribution function, of the area to be simulated is conducted)
and the method further comprises: simulating, in the computer using a second, different … lattice velocity set, movement of second … particles representing a second, different scalar quantity in the volume of fluid, ([0006], [0070], At the next location, that has a second quantity, and a second distribution function, a simulated is conducted)
and with the movement of the second … particles causing collisions among the second … particles ([0006], [0010], [0070], the movement of the particles causes collisions between the particles)
and based on the movement of the second .. particles; evaluating, a second, different non-equilibrium post-collide … distribution function of a specified order that is representative of the second … collision. ([0006], [0010], [0070], a second non-equilibrium post-collide distribution function is evaluated for the particular area under test)
Chen does not explicitly teach scalar particles
Zhang teaches scalar particles, (Abstract, Page 2265 Section 1, Page 2265-2268 Section 2 Page 2270 Section 3, scalar particles are evaluated using a scalar solver that also uses a non equilibrium post collide scalar distribution function)

Regarding claim 7, the combination of Chen and Zhang teaches the limitations of claim 1. Chen also teaches wherein the non-equilibrium post-collide … distribution function retains non-equilibrium moments for the scalar quantity and eliminates non-equilibrium moments ([0003], [0005], [0006], [0035], [0151], the non-equilibrium post-collide distribution function (i) retains non-equilibrium moments for predefined physical quantities, and (ii) eliminates non-equilibrium moments)
Chen does not explicitly teach and eliminates non-equilibrium moments for the scalar quantity higher than the specified order. (Abstract, Page 2265 Section 1, Page 2265-2268 Section 2 Page 2270 Section 3, All non-equilibrium moments of higher orders are filtered out by this collision process.)

Regarding claim 8, the combination of Chen and Zhang teaches the limitations of claim 1 as interpreted. Chen also teaches wherein the scalar lattice velocity set supports hydrodynamic movements up to a specified order of a scalar particle speed ([0148] the system obtains the D3Q19 model that supports 19 speeds of hydrodynamic movements up to a first order.)

Regarding claim 9, the combination of Chen and Zhang teaches the limitations of claim 8. Chen also teaches wherein the specified order is an exponential value associated with a ratio of the fluid velocity to lattice sound speed and the lattice velocity set supports the exponential value. ([0005], [0006], [0151], the specified order is an exponential value associated with a ratio of the fluid velocity to lattice sound speed, wherein the lattice velocity set supports the exponential value.)

Regarding claim 10, the combination of Chen and Zhang teaches the limitations of claim 8. Chen also teaches wherein the specified order is selected from the zeroth order, the first order, and the second order. ([0005], [0006], [0053], [0054], energy levels for the specified order are zero, one or two)

Regarding claim 11, the combination of Chen and Zhang teaches the limitations of claim 1. Chen also teaches determining using the flow lattice velocity set, relative particle velocities of particle at particular locations within the volume of fluid, ([0003], [0005]-[0007], [0070], within the area under test, relative particle velocities are determined)
with the relative particle velocities being differences between absolute velocities of the particles at the particular locations measured under zero flow of the fluid in the volume ([0003], [0005]-[0007], [0070], with the relative particle velocity being a difference between (i) an absolute velocity of the particle at the particular location within the volume and measured under zero flow of the volume)
and a mean velocity of the particles at the particular location within the volume; and ([0003], [0005]-[0007], [0070],and (ii) a mean velocity of one or more of the particles at the particular location within the volume;)
determining, based on the relative particle velocity, a non-equilibrium post-collide distribution of a specified order that is representative of the collision of the particles. ([0003], and determining, based on the relative particle velocity, a non-equilibrium post-collide distribution function of a specified order that is representative of the collision.)

Regarding claim 13, the combination of Chen and Zhang teaches the limitations of claim 1. Chen also teaches wherein the non-equilibrium post-collide scalar distribution is proportional to a summation over the scalar lattice velocity set of the Hermite polynomial divided by a factorial of the order times a non-dimensional velocity of the fluid. ([0137]-[0140], the distribution function is proportion to the summation of the velocity set of the Hermite polynomial over the dimension N factorial)

Regarding claim 14, the combination of Chen and Zhang teaches the limitations of claim 1. Chen also teaches wherein the non-equilibrium post-collide scalar distribution is related to the summation multiplied by a weight factor corresponding to weighting factor of particle distribution function. ([0005], [0006], [0127], [0137]-[0140], the summation is multiplied by a weight factor of the particle distribution function)

In regards to claim 15, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.
Examiner’s Note: See Chen [0152] for the additional computer components.

In regards to claim 16, it is the system embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

In regards to claim 17, it is the system embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 18, it is the system embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

In regards to claim 19, it is the system embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 20, it is the system embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.

In regards to claim 21, it is the computer program product embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.
Examiner’s Note: See Chen [0152] for the additional computer components

In regards to claim 22, it is the computer program product embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

In regards to claim 23, it is the computer program product embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 24, it is the computer program product embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

In regards to claim 25, it is the computer program product embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 26, it is the computer program product embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zhang and further in view of Auriault et al. “Taylor dispersion in porous media: Analysis by multiple scale expansions” (hereinafter “Auriault”).

Regarding claim 12, the combination of Chen and Zhang teaches the limitations of claim 1. The combination of Chen and Zhang does not explicitly teach wherein for fluid flows of a macroscopic regime the specified order is a first order moment proportional to the gradient of the scalar.
Auriault teaches wherein for fluid flows of a macroscopic regime the specified order is a first order moment proportional to the gradient of the scalar. (Page 220 Section 2.2, Page 22 Section 3.3, the first order moment is proportional to the gradient of the scalar)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Chen and Zhang with Auriault as the references deal characterizing elements within a volume, in order to implement a system where the specified order is a first order moment proportional to the gradient of the scalar. Auriault would modify Chen and Zhang using an equation where the specified order is a first order moment proportional to the gradient of the scalar for fluid flows of a macroscopic regime. The benefit of doing so is the resolution of the flow problem can be achieved in a quite straightforward manner in two steps as expected. (Auriault Page 220 Section 2.2) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kupershtokh et al. “Thermal lattice Boltzmann method for multiphase flows”: Also teaches the use of an equilibrium function that is used to characterize scalar collisions. Also gradients are used to characterize the collisions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147